Exhibit 10.0

Second Amendment to the Employment Agreement

By and Between United Bank, United Financial Bancorp, Inc. and Richard B.
Collins

WHEREAS, United Bank (the “Bank”) and United Financial Bancorp, Inc. (the
“Company”) maintain an employment agreement with Richard B. Collins (the
“Executive”);

WHEREAS, Section 2(a) of the Agreement provides the Agreement will terminate on
July 1, 2013, unless extended by mutual agreement of the parties to the
Agreement;

WHEREAS, the Bank, the Company and the Executive wish to amend the Agreement to
extend the term of the Agreement from July 1, 2013 to July 1, 2014;

WHEREAS, Section 15 of the Agreement provides for the amendment of the Agreement
by written agreement of the parties;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Bank, the Company and the Executive hereby agree as follows:

Effective August 16, 2012, Section 2(a) of the Agreement is hereby amended by
replacing “July 1, 2013” with “July 1, 2014”.

In all other respects, the parties hereby ratify and affirm the terms of the
Agreement.

IN WITNESS WHEREOF, the Bank, the Company and the Executive have caused this
Second Amendment to be executed on the 16th day of August, 2012.

 

UNITED BANK By:   /s/ Robert A. Stewart, Jr.   Robert A. Stewart, Jr. — Lead
Director

 

UNITED FINANCIAL BANCORP, INC. By:   /s/ Robert A. Stewart, Jr.   Robert A.
Stewart, Jr. — Lead Director

/s/ Richard B. Collins Richard B. Collins